DETAILED ACTION
 
Acknowledgements

This action is in response to Applicant’s filing on Nov. 17, 2021, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 p.m.. CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 
The status of claims is as follows: 
Claims 1–20 remain pending, entered, and examined with Claims 1, 8, and 15 in independent form.
Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, and 19 are presently amended. 
No Claims are cancelled or added.
Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 29, 2016, [“Applicant’s Specification”] and accepted for examination. No new matter was added.

Response to Arguments
35 U.S.C. § 103 Rejection
	Applicant argues the prior art of record does not teach or render obvious the amended features of the Independent Claims and in particular:
launching, on a mobile device, said mobile retail application framework comprising a native retail application, the mobile retail application framework interacting with a retail application server to obtain retail information to populate the native retail application.

Applicant’s Reply at *9. Applicant argues the rejection “ignores the lexigraphic language of the Specification which clearly differentiate[s] a website from a mobile application and instead, improperly suggests the online store of [prior art] Kagli, is analogous to the [amended limitation,] a mobile retail application framework comprising a native retail application.” Id. at *10. Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 103 rejection below. First, Examiner disagrees that Applicant provides a lexigraphic definition for either a website or mobile application with the required clarity, deliberateness, and precision. MPEP § 2111.01(IV). Thus, its ordinary meaning is used but it matters not to the rejection. Second, Kalgi discloses the amended limitations identified above. As explained in the Non-Final Office Action mailed Aug. 17, 2021, Kalgi discloses a “virtual wallet mobile app” launched on a mobile device to make purchases. Figs. 13 & 14A (purchasing Apple iPad on mobile 
	Applicant argues prior art of record does not teach or render obvious the amended features of the Independent Claims and in particular: 
receiving, to the financial plugin from the financial server, the information from the credit account, the information from the credit account comprising: financial data and credit account management information; and presenting, on a graphical user interface of the mobile device, the information from the credit account from the financial plugin within said retail mobile application framework and without providing the native retail application access to the information from the credit account.

Applicant’s Reply at *11–12. Applicant correctly points out that Examiner relies on the combination of prior art Kalgi and Collision, to cure the defect in Kalgi regarding the underlined portion of the amended limitation identified supra, (i.e., without providing the native retail application access to the information from the credit account”). Id. Confusingly, Applicant then argues over several pages that prior art Kalgi does not disclose the underlined portion of the amended limitation because Kalgi “materially teaches away,” citing numerous portions of Kalgi to demonstrate how prior art Kalgi provides the native retail application access to information from the credit account, in direct opposition to the amended claim language. Id. at *12–4. Applicant concludes that the combination of Collision, which does not provide the native retail application access to the information from the credit account, with Kalgi, which does provide the native retail application access to the information from the credit account, changes the principle of operation of Kalgi and thus, the combination is improper and a case for obviousness has not been made with the combination. 
Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 103 rejection below. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Here, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have prevented the retail application from accessing financial information as explained in Collison, to the known invention of Kalgi, with the motivation to comply with “industry data protection standards” that evolve over time. Collison at ¶ [0006]. 
In response to Applicant’s argument that Collision renders Kalgi inoperable, Examiner disagrees. “[W]ithout providing the native retail application access to the information from the credit account” is interpreted without providing a third party retailer access to a user’s credit account information for the purposes “to comply with the regulations and maintain the proper separation/compartmentalization/security of the customer financial information.” Spec., ¶ [0014]. In Applicant’s cited portions of Kalgi, the user is accessing their own credit account data. For example, wallet application is querying the storage areas of the user’s mobile device for receipts. No access by a third party retailer to a user’s credit account occurs. Applicant’s Reply at *12–3. Applicant further provides no reference or other evidence of inoperation by the combination. Examiner further notes that prior art Collision and Applicant’s Specification both identity the same need, i.e., “to comply with the regulations and maintain the proper separation/compartmentalization/security of the customer financial information.” Spec., ¶ [0014], Collision, ¶ [0006].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi (U.S. Pat. Pub. No. 2013/0013499) [“Kalgi”] in view of Collison et al. (U.S. Pat. Pub. No. 2013/0117185) [“Collison”].

Regarding Claim 1, Kalgi discloses
A method for seamless integration of financial information within a mobile retail application framework, the method comprising: 
(See at least Fig. 1, describing a user making a purchase at an online web store using a mobile device and mobile e-wallet application.)

launching, on a mobile device, said mobile retail application framework comprising a native retail application [shopping mode application], the mobile retail application framework interacting with a retail application server to obtain retail information to populate the native retail application; 
(See at least Figs. 13 & 14A (fat left picture) and associated text ¶ [0102], displaying a user interface of a mobile device of the customer where “a user may launch the shopping mode application by selecting the shop icon 1410.” Next, when the user selects shopping icon 1410, items for purchase are populated for display. Fig. 14A, elements 1415a–h (middle picture) and associated text ¶ [0103]. Last, a user may select an item, for example item 1415a, to display a product description, element 1415j, price, and add the item to their cart, item 4111. Fig. 14A and associated text ¶ [0103] (far right picture). The retail application interacts with a retail application server to obtain retail information, i.e., items for sale to populate the user interface. See Fig. 14J, step 1461 (user device), step 1465 (user device transmitting store request message), step 1469 (under device receiving store response message) and associated text ¶¶ [0113], [0115] (HTTP(S) POST message). The shopping icon is a “certain company.”)

receiving, from within the mobile retail application framework on the mobile device, a request to view information from a credit account associated with the native retail application; 
(“See at least Fig 15A and associated text ¶¶ [0118], [0123] where upon checkout from the retail application on the mobile device, a wallet application is displayed where a user can view and select Discover to complete a purchase. Discover is a store-branded card. Alternatively, see at least Fig. 2, where an Alaska Airlines store-branded credit card is used to make a payment or a rewards card). A credit card is financial data and a displayed user choice on which credit to use is credit card management information.)

launching, on the mobile device, a financial plugin to interact with a financial server, 
(See at least ¶ [0036] where the selection of a buy button in a retail application checkout screen on a mobile device “launches an e-wallet application.” Fig. 2, element 211 (same).)

said financial server distinct from said retail mobile application server, 
(See at least Fig. 3 and associated text ¶ [0041], where a payment request is made to the e-wallet checkout platform provider 306. Fig. 1, element 106 (same). The e-wallet checkout platform (EWCP) provider 306 is distinct from the merchant server 304.)

the financial server having access to said information from said credit account, 
(see Fig. 3 and associated text ¶ [0043] where the client mobile device provides a payment selection response 335 to the EWCP provider 306 that includes a payment method selection and security code. “Upon verifying that the customer’s payment information is acceptable, the EWCP provider may provide a payment confirmation 340a to the merchant, and/or 340b to the client.” ¶ [0044]. A user’s credit account virtual card would be communicated between the mobile client device and the EWCP provider 306 in the aforementioned exchange to confirm payment. Fig. 2, bottom left screenshot indicates a credit Account for “Alaska Airlines” with is a store-branded credit account.)

the financial plugin launched within said retail mobile application framework and without need of launching another application on said mobile device; 
(See at least Fig. 2 disclosing a financial plugin launched within a framework of a retail application (web store) without launching another application.)

receiving, to the financial plugin from the financial server, the information from the credit account, the information from the credit account comprising: financial data and credit account management information; and presenting, on a graphical user interface of the mobile device, the information from the credit account from the financial plugin within said retail mobile application framework 
(See at least 15A and associated text ¶ [0118],where payment card information or reward points are received for payment using the wallet. Fig. 14B and associated text ¶ [0104], where “a user may select the bills 1416 option. Upon selecting the bills 1416 option, the user interface may display a list of bills and/or receipts 1416a-h from one or more merchants.

Kalgi discloses presenting, on a graphical user interface of the mobile device, the information of the credit account from the financial plugin within the framework of the retail application but does not explicitly disclose not providing the retail application with access to the information of the credit account.



Collison teaches
without providing the native retail application with access to the information from the credit account.  
(see at last Abstract, disclosing “The client-side application [mobile device] does not send the payment information to the server-side application [retailor]. The payment processor creates a token from the payment information sent by the client-side application. The token functions as a proxy for the payment information. The payment processor electronically sends the token to the client-side application. The client-side application electronically sends the token to the server-side application for use by the server-side application in conducting the transaction. The payment information can thus be used by the server-side application via the token without the server-side application being exposed to the payment information”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have prevented the retail application from accessing financial information as explained in Collison, to the known invention of Kalgi, with the motivation to comply with industry data protection standards. Collison at ¶ [0006].

	Regarding Claim 3, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information from said credit account as discussed above.
Kalgi further discloses
wherein the receiving of the information from said credit account further comprises: receiving a purchase history.  
(see at least Fig. 14A and associated text ¶ 0104])

	Regarding Claim 5, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information from said credit account as discussed above.
Kalgi further discloses
wherein the receiving of the information from said credit account further comprises: receiving a rewards information.  
(See at least Fig. 15A, element 1518, and associated text ¶ [0118] where in the left most figure, the remaining reward points are displayed. Fig. 2, upper left figure (same). It is axiomatic that to display these remaining credit balances the device of Kalgi must receive them.)

	Regarding Claim 8, Kalgi discloses
One or more devices of a customer, comprising: a memory storing instructions; and a processor, when executing the instructions, to: 
(See at least Fig. 20 and associated text ¶ [0148].)
	The remaining limitations of Claim 8 the limitations are not substantively different than that presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claim 1 supra.

	Regarding Claims 10 and 12, Kalgi and Collison disclose
[t]he one or more devices of claim 8 as discussed above. 
The remaining limitations of Claims 10 and 12, are not substantively different than those presented in Claims 3 and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claims 3 and 5, respectively, supra.

	Regarding Claim 15, Kalgi discloses
A non-transitory computer-readable medium for storing instructions, the instructions comprising: one or more instructions which, when executed by one or more processors, cause one or more processors to: 
(See at least Fig. 20 and associated text ¶ [0148].)
	The remaining limitations of Claim 15 are not substantively different than that presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claim 1 supra.

	Regarding Claims 16 and 18, Kalgi and Collison disclose
[t]he non-transitory computer-readable medium of claim 15 as discussed above. 
The remaining limitations of Claims 16 and 18, are not substantively different than those presented in Claims 3 and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claims 3 and 5, respectively, supra.

Claims 2, 4, 6, 7, 9, 11, 13, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi and Collison and further in view of Numata (U.S. Pat. Pub. No. 2006/0080231) [“Numata”]

	Regarding Claim 2, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information from said credit account as discussed above.
Numata teaches
wherein the receiving of the information from said credit account further comprises: receiving a credit history.  
(see at least Fig. 3 and associated text ¶ [0035] disclosing “FIG. 3 shows an example of a customer's credit history information table in the credit sales system of the embodiment”)
This known technique described in Numata is applicable to the system of Kalgi as they both share characteristics and capabilities, namely, Kalgi and Collison are both concerned with payment transactions. (see at least Abstract, Background, and portions cited above of Kalgi and Numata infra.) 
One of ordinary skill in the art, at the time of filing, would have recognized that applying the known technique of Numata to the known invention of Kalgi would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the known invention of Kalgi to receive a user’s credit history would have been recognized by those of ordinary skill in the art as resulting in an improved system to “permit[ ] purchase of a commodity or service beyond a credit limit and preventing a one-sided increase in the risk of the credit sales company.” Numata at ¶ [0005].

Regarding Claim 4, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information from said credit account as discussed above.
Numata further discloses
wherein the receiving of the information from said credit account further comprises: receiving a remaining credit available.  
(See at least Fig. 2, element 123, “credit limit”)

Regarding Claim 6, Kalgi and Collison disclose
[t]he method of Claim 1 as discussed above.
Numata further discloses
further comprising: utilizing the information from said credit account in conjunction with a purchase request of said native retail application to adjust a credit limit based on said purchase request.  
(See at least Abstract disclosing “If the purchase history information satisfies the credit balance increment condition, the member store calculates a credit balance increment rate on its own risk. The member store approves a payment by the credit card when the requested payment price is lower than the product of the credit balance by the credit balance increment rate even if the requested payment price is higher than the credit balance.”)
	Regarding Claim 7, Kalgi, Collison, and Numata disclose
[t]he method of Claim 6 and adjusting said credit limit as discussed above.
Numata teaches
increasing the credit limit to allow a purchase of a product at an amount higher than a present credit limit. 
(see at least Abstract, disclosing “If the purchase history information satisfies the credit balance increment condition, the member store calculates a credit balance increment rate on its own risk. The member store approves a payment by the credit card when the requested payment price is lower than the product of the credit balance by the credit balance increment rate even if the requested payment price is higher than the credit balance.”)

	Regarding Claims 9 and 13, Kalgi and Collison disclose
[t]he one or more devices of claim 8 as discussed above. 
The remaining limitations of Claims 9 and 13 are not substantively different than those presented in Claims 2 and 6, respectively, and are therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claims 2 and 6, respectively, supra.

	Regarding Claims 11 and 17, Kalgi and Collison disclose
[t]he one or more devices of claim 8 as discussed above. 
The remaining limitations of Claim 11 and 17 are not substantively different than those presented in Claim 4 and are therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claim 4, supra.

	Regarding Claim 14, Kalgi, Collison, and Numata disclose
[t]he one or more devices of claim 13 as discussed above. 
The remaining limitations of Claim 14 are not substantively different than those presented in Claim 7, and are therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claim 7, respectively, supra.

	Regarding Claim 19, Kalgi and Collison disclose
[t]he non-transitory computer-readable medium of claim 15 as discussed above. 
The remaining limitations of Claim 19 are not substantively different than those presented in Claim 6, and is therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claim 6, respectively, supra.

	Regarding Claim 20, Kalgi, Collison, and Numata disclose
[t]he non-transitory computer-readable medium of claim 19 as discussed above. 
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 7, and are therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claim 7, respectively, supra.

Conclusion
The prior art made of record and cited on the PTO-982 but not relied upon is considered pertinent to applicant's disclosure:
Purves et al. (U.S. Pat. Pub. No. 2013/0246261) [“Purves ‘261”] is pertinent because it discloses a “W-Connector” between merchants and banks to create/share a virtual wallet account.
Purves et al. (U.S. Pat. Pub. No. 2013/0346302) is pertinent because it combines the mobile wallet of Purves ‘261 with mobile bill pay.
NPL: "V.Me by Visa Adds More Top eCommerce Retailers, Simplifying Checkout for Consumers." Business Wire, Oct 15,2012. ProQuest, https://search.proquest.com/docview/111187 4946?accountid=l 4753 is pertinent because it discloses the integration of Visa’s “V.me” payment option into merchant financial accounts.
NPL: "Visa Checkout Introduces New Interactive Button for Faster Mobile Commerce." Business Wire, Mar 11, 2016. ProQuest, https://search.proquest.com/docview/1772111572?accountid=l 4753 is pertinent because it discloses the integration of Visa’s “V.me” payment option into merchant financial accounts
NPL Qasim, Tooba, Sidra Siddiqui, and Shafiq ur Rehman. "Interactive shopping with mobile wallet." In World congress on sustainable technologies (WCST-2012), pp. 32-36. IEEE, 2012 is pertinent because it discloses a mobile wallet.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694